Citation Nr: 0529704	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  97-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to August 
1993.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which found that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for bronchial asthma.

In July 1999, the Board remanded the case for further 
development.  The case now is before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
bronchial asthma; the veteran was informed of this decision 
the same month but did not file a notice of disagreement 
(NOD) within one year of such notification.

2.  Evidence added to the record since the March 1994 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
entitlement to service connection for bronchial asthma.

3.  There is competent medical evidence showing aggravation 
of a preexisting bronchial asthma in service.




CONCLUSIONS OF LAW

1.  The March 1994 rating decision, denying service 
connection for bronchial asthma, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
March 1994 rating decision sufficient to reopen the veteran's 
claims for service connection for bronchial asthma.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

3.  Resolving all doubt in the veteran's favor, preexisting 
bronchial asthma was aggravated in service.  38 U.S.C.A. 
§§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005), 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  

In compliance with the July 1999 Board remand, the RO 
associated additional service and VA medical records with the 
claims file.  The Board notes that the Physical Evaluation 
Board (PEB) Proceedings were not found.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  In August 2004, the RO issued a rating decision, 
determining that the March 1994 rating decision, denying 
service connection for bronchial asthma, was not clearly and 
unmistakably erroneous, and notified the veteran of its 
determination and his appellate rights.  He did not submit a 
notice of disagreement with the August 2004 rating decision 
and it became final.  38 C.F.R. § 20.1103 (2005).  In 
November 2004, the RO readjudicated the veteran's new and 
material claim and issued a supplemental statement of the 
case.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's July 1999 remand with 
regard to the issues discussed in this decision.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issues of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for bronchial asthma 
and for entitlement to service connection for that disorder, 
the Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with these issues 
given the favorable nature of the Board's decision reopening 
and granting the veteran's claim for service connection for 
bronchial asthma.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993).

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim for entitlement to service connection for 
bronchial asthma.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In a March 1994 rating decision, the RO originally denied the 
veteran's claim for entitlement to service connection for 
bronchial asthma, noting that service connection was not 
warranted because his bronchial asthma existed prior to 
entrance into service.  The veteran was notified of the RO's 
action and advised of his appellate rights the same month, 
but he did not submit an NOD within one year of notification 
of denial.  Thus, the decision became final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a) and 20.1103 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for service connection for bronchial 
asthma has been received.  

The evidence presented or secured since the March 1994 rating 
decision consists of: additional service medical records 
including a copy of the veteran's April 1992 enlistment 
examination report, which shows normal clinical findings for 
the veteran's nose, sinuses, mouth, throat, ears, lungs and 
chest and a report of medical history showing that the 
veteran had checked "no" for having ever had asthma and an 
examiner's notation that he did not have significant prior 
medical history; VA medical records reflecting first 
treatment for bronchial asthma on October 8, 1993 and 
continuing treatment through March 2000; and lay statements 
from the veteran indicating that initially he was treated at 
several VA medical facilities until VA forced him to go to 
private doctors for treatment.  This evidence is clearly new, 
in that it is not redundant of other evidence previously 
considered.  Moreover, much of this evidence is material to 
the issue under consideration, as it includes new service 
medical records reflecting that the veteran was sound upon 
entrance into service and treatment records showing 
continuing treatment for bronchial asthma.  As such this 
evidence bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  Accordingly, the 
appellant's service-connection claim for bronchial asthma is 
reopened.  

Service Connection

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Certain chronic diseases, including 
bilateral hearing loss, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the result 
of, a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Under certain circumstances, the veteran's 
statements concerning continuity of symptoms may place the 
evidence in relative equipoise, and therefore be sufficient 
to grant the claim.  Rowell v. Principi, 4 Vet. App. 9, 19 
(1993); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay 
evidence alone may be sufficient to place the evidence in 
equipoise and thus, under 38 U.S.C. § 5107 (formerly 
38 U.S.C. § 3007), establish entitlement to benefits).

In 2003, the VA's General Counsel determined that, contrary 
to 38 C.F.R. § 3.304(b) (2002), the statute provides that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  Under 
the language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) (2002) imposed a requirement not 
authorized by 38 U.S.C.A. § 1111, it was inconsistent with 
the statute.  See VAOPGCPREC 3-2003; see also Skinner v. 
Brown, 27 F.3d 1571, 1574 (Fed. Cir. 1994).  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear 
the burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  See also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (for a detailed 
discussion of the legislative history relating to presumption 
of soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran contends, in essence, that he is entitled to 
service connection for bronchial asthma.  

Under 38 C.F.R. § 3.102 (2005), when a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in the veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the 
veteran's enlistment examiner did not note the existence of 
asthma prior to entrance into service and clinical findings 
with regard to the veteran's nose, sinuses, mouth, throat, 
ears, lungs and chest were shown as normal.  

Under Wagner, when no preexisting condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry and then the burden falls on the government 
to rebut the presumption of soundness.  Here, the veteran's 
DD Form 214 reflects that the veteran was being separated 
from service for a physical disability, which existed prior 
to entry on active duty as established by a PEB.  Although a 
copy of the PEB report is not associated with the record, the 
veteran's separation examiner noted that both of the 
veteran's lungs were clear to auscultation without wheezes 
and there was a PEB for asthma.  In the medical history 
portion of that examination report, the veteran checked 
"yes" for asthma and shortness of breath and wrote that he 
was treated for asthma but "they can't have anybody in Navy 
with asthma . . . getting a medical discharge."  The 
examiner annotated that the veteran had a lifelong history of 
asthma that had been under control prior to enlistment; 
however, the veteran had increased symptoms in Japan and that 
he "[was] being medically discharged (PEB) for this."  On 
his original claim form for service connection for bronchial 
asthma, the veteran indicated that he had been treated for 
asthma attacks from February 1993 through July 23, 1993 in 
Japan and on the USS Independence.  In the remarks section, 
he added that his asthma condition was never treated until 
February 1993, when it first started due to exposure to 
refueling airplanes and painting on board ship.  At an 
October 1993 VA emergency room visit, the veteran reported 
having had bronchial asthma since childhood and was there for 
an evaluation due to shortness of breath, which had been more 
disturbing for the last eight months and that he had been 
hospitalized in Japan during military service eight months 
ago.  The diagnosis was bronchial asthma by history.  

At a December 1993 VA trachea and bronchi examination, the 
veteran reported that he had asthma as a child from ages 5 to 
11 and that he did well thereafter.  When he was 17, he 
joined the Navy, that he developed a chest cold during cold 
weather, which included a persistent cough for the next few 
weeks as he went from Chicago to San Francisco and then 
sailed to Japan.  While traveling around Japan and on board 
ship his respiratory problems became "much more worse" and 
he developed severe asthma, for which he was hospitalized, 
that he was hospitalized at Navy facilities and, after his 
discharge, treated by VA.  At VA, he was placed on Theo-Dur, 
Declomethasone, and a Proventil inhaler.  A November 1993, 
pulmonary function test (PFT) was normal; but, in December 
1993, because of the classic history, a Metocholine saline 
test was performed and was positive.  Thus, confirming the 
diagnosis of asthma.  On examination, the veteran's lungs 
revealed diffused rhonchi and bilateral expiratory wheezes.  
The examiner added that the veteran had chronic cough, 
usually dry, restless, and on moderate effort.  There was no 
indication of recent infectious process.  The examiner noted 
that the veteran had asthmatic attacks in an irregular 
frequency.  The final diagnosis was bronchial asthma.  

At a January 1994 VA general medical examination, the 
examiner noted that the veteran did not smoke but had a 
history of chronic bronchial asthma since the age of 5 up to 
the age of 10 with intermittent repeated episodes.  The 
veteran had no further episodes until the age of 17, while in 
the Navy and in San Francisco at the USS Independence.  There 
he worked on the flight deck fueling the airplanes, when he 
began to have recurrent episodes of shortness of breath, 
hoarseness, chest tightness and oppression, dry hacking 
cough, fever, and colds.  The veteran had had these episodes 
every other day up until yesterday.  He was hospitalized in 
service for two or three days due to his asthma and then 
returned to duty.  The veteran was seen at the VA emergency 
room intake clinic on October 8, 1993 because of a chronic 
bronchial asthma episode and again on November 30, 1993, and 
treated with Theo-Dur, Declomethasone and Proventil inhalers.  
The veteran complained of recurrent episodes of shortness of 
breath and hoarseness, dry hacking cough, severe cough 
through the chest since childhood at the age of 5 to the age 
of 10 and then again at the age of 17 to the present time.  
The diagnosis was bronchial asthma.  Subsequent VA medical 
records show treatment of exacerbations of bronchial asthma.  

In light of the above, the Board concludes that the PEB and 
RO determined correctly that there was clear and unmistakable 
evidence that the veteran's bronchial asthma existed prior to 
entrance into service.  But, in the absence of the PEB 
Proceedings report and in light of the separation examiner's 
annotation that veteran's symptomatology had increased in 
service (to include hospitalization), VA treatment records, 
and the reported chronic nature of the veteran's bronchial 
asthma at the VA examinations held in 1993 and early 1994, 
the Board cannot conclude that there was clear and 
unmistakable evidence that the veteran's preexisting 
bronchial asthma was not aggravated beyond the natural 
progression.  See Joyce v. Nicholson, 19 Vet. App. 36, 48-53 
(2005).  Resolving all doubt in the appellant's favor, the 
Board finds that the competent evidence shows that the 
appellant's bronchial asthma preexisted service, and was 
aggravated, during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for bronchial asthma is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


